DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
Applicant argues that Zhamu et al. (US 9,597,657, hereafter ‘657) does not teach that the method consists essentially of the claimed steps. This is not found persuasive because the transitional phrase “consisting essentially of” limits the scope to the specified steps and those that do not materially affect the basic and novel characteristics of the claimed invention, and applicant has not pointed out any additional .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (U.S. Patent 9,597,657, hereafter ‘657) in view of Toulis et al. (U.S. Patent Application Publication 2016/0204420, hereafter ‘420).
	Claims 1 and 15: It is noted that the transitional phrase “consisting essentially of” limits the scope to the specified steps and those that do not materially affect the basic and novel characteristics of the claimed invention. Therefore, “consisting essentially of” will be considered open language which allows for the inclusion of additional steps. Burden is shifted to the applicant to show that introduction of additional steps taught by Zhamu ‘657 would materially change the characteristics of the invention. See MPEP 2111.03.III. 
Zhamu ‘657 teaches a method of producing hollow graphene balls (abstract, claim 1, Fig. 2B) consisting essentially of:
	mixing multiple particles of graphitic material and multiple particles of solid polymer material to form a mixture in an impacting chamber of an energy impacting apparatus (abstract, claim 1);
	operating said energy impacting apparatus with a frequency and an intensity for a length of time sufficient for peeling off graphene sheets from said graphitic material and transferring said graphene sheets to surfaces of said solid polymer material to produce graphene coated polymer particles (abstract, claim 1);
	recovering said graphene coated polymer particles from said impacting chamber; and


	With respect to claim 1, Zhamu ‘657 does not explicitly teach that the graphene coated polymer particles are suspended in a gaseous medium to keep said particles separated while pyrolyzing. With respect to claim 15, Zhamu ‘657 does not explicitly teach that suspending the particles in a gaseous medium comprises operating a fluidized bed apparatus.
	Toulis ‘420 teaches a method of pyrolyzing polymer into carbon (abstract). Toulis ‘420 teaches that the pyrolysis can be performed in a fluidized bed apparatus where the particles do not agglomerate allowing for homogenous particle size distribution (abstract, [0053], [0086]). Both Toulis ‘420 and Zhamu ‘657 teach method of pyrolyzing polymer into carbon (‘657, abstract; ‘420, abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the pyrolyzing in a fluidized bed apparatus where the particles do not agglomerate as taught by Toulis ‘420 in the method taught by Zhamu ‘657 because it allows for homogenous particle size distribution, as taught by Toulis ‘420.

	Claim 2: Zhamu ‘657 teaches that a plurality of impacting balls can be added to the impacting chamber of the energy impacting apparatus (claim 2).

	Claim 4: Zhamu ‘657 teaches that the solid polymer material particles can comprise plastic beads having a diameter from 10 nm to 10 mm (claim 4).
	Claim 5: Zhamu ‘657 teaches that the diameter can be from 100 nm to 1 mm (claim 5).
	Claim 6: Zhamu ‘657 teaches that the polymer can be solid particles of a thermoplastic (claim 6).
	Claim 7: Zhamu ‘657 teaches that the solid polymer can be partially removed by melting prior to pyrolyzing (claim 7).
	Claim 8: Zhamu ‘657 teaches that the graphitic material can be natural graphite (claim 8).
	Claim 9: Zhamu ‘657 teaches that the energy impacting apparatus can be a vibratory ball mill (claim 9).
	Claim 10: Zhamu ‘657 teaches that the graphitic material can contain a non-intercalated and non-oxidized graphitic material that has never been previously exposed to a chemical or oxidation treatment prior to the mixing step (claim 10).
	Claim 11: Zhamu ‘657 teaches that the solid polymer can comprise phenolic resin (claim 11).
	Claim 12: Zhamu ‘657 teaches that the solid polymer can comprise polyethylene (claim 12).
.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,597,657 in view of Toulis et al. ‘420. The claims of the patent contain all the limitations of the claims of the current application except that the graphene coated polymer particles are suspended in a gaseous medium to keep said particles separated while pyrolyzing in claim 1, that the graphene sheets of the shell have a length or width greater than 1 µm in claim 1, and that suspending the particles in a gaseous medium comprises operating a fluidized bed .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713